Title: General Orders, 23 August 1776
From: Washington, George
To: 

 

Head Quarters, New York, August 23rd 1776.
Charlestown.Lee.


The Commissary General is directed to have five days Bread baked, and ready to be delivered: If the Commissary should apply to the commanding officers of regiments, for any Bakers, they are to furnish them without waiting for a special order.
The General was sorry yesterday to find, that when some troops were ordered to march, they had no provisions, notwithstanding the Orders that have been issued. The men must march, if the service requires it, and will suffer very much if not provided: The General therefore directs, all the Troops to have two days hard Bread, and Pork, ready by them; and desires the officers will go through the encampment, and quarters, to see that it be got and kept.
The General would be obliged to any officer, to recommend to him, a careful, sober person who understands taking care of Horses and waiting occasionally. Such person being a Soldier will have his pay continued, and receive additional wages of twenty Shillings ⅌ Month—He must be neat in his person, and to be depended on for his honesty and sobriety.
The officers of the militia are informed, that twenty-four Rounds are allowed to a man, and two Flints; that the Captains of each Company should see that the Cartridges fit the bore of the gun; they then are to be put up in small Bundles; All the Cartridges except six; writing each mans name on his bundle, and keep them safely ’till the Alarm is given, then deliver to each man his bundle; the other six to be kept for common use. In drawing for ammunition, the commanding officers should, upon the regimental parade, examine the state of their regiments, and then draw for Cartridges, and Flints, agreeable to the above regulation. Capt: Tilton will assist them in their business, and unless in case of alarm, they are desired not to draw for every small number of men, who may be coming in.
The Enemy have now landed on Long Island, and the hour is fast approaching, on which the Honor and Success of this army, and the safety of our bleeding Country depend. Remember officers and Soldiers, that you are Freemen, fighting for the blessings of Liberty—that slavery will be your portion, and that

of your posterity, if you do not acquit yourselves like men: Remember how your Courage and Spirit have been dispised, and traduced by your cruel invaders; though they have found by dear experience at Boston, Charlestown and other places, what a few brave men contending in their own land, and in the best of causes can do, against base hirelings and mercenaries—Be cool, but determined; do not fire at a distance, but wait for orders from your officers—It is the General’s express orders that if any man attempt to skulk, lay down, or retreat without Orders he be instantly shot down as an example, he hopes no such Scoundrel will be found in this army; but on the contrary, every one for himself resolving to conquer, or die, and trusting to the smiles of heaven upon so just a cause, will behave with Bravery and Resolution: Those who are distinguished for their Gallantry, and good Conduct, may depend upon being honorably noticed, and suitably rewarded: And if this Army will but emulate, and imitate their brave Countrymen, in other parts of America, he has no doubt they will, by a glorious Victory, save their Country, and acquire to themselves immortal Honor.
The Brigade Majors are immediately to relieve the Guards out of the regiments order’d to Long Island, from other regiments of the brigade, and forward such Guards to the regiments.
Major Newbury’s Col. Hinmans, Major Smiths, Col. Cook’s, Col. Talcots, Col. Baldwin’s and Major Strong’s Regiments of Connecticut Militia to parade this evening precisely at five OClock on the Grand parade—Major Henly will attend and shew them their alarm posts, and direct them in manning the lines.
When any of the Field Officers for Picquet, or Main Guard, are sick, or otherwise incapable of the duty, they are immediately to signify it to their Brigade Major—but the General hopes that triffling excuses will not be made, as there is too much reason to believe has been the case.
